Case 1:18-cr-00457-AMD Document 168 Filed 06/29/20 Page 1 of 1 PageID #: 2398




June 29, 2020

Via ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Courtroom 4GN
Brooklyn, NY 11201

Re:    United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-3) (AMD);
       Oral Argument on Protective Order Motions

Dear Judge Donnelly:

        Defendants Huawei Technologies Co., Ltd., Huawei Device USA Inc., Huawei Device
Co., Ltd., and Futurewei Technologies, Inc. (collectively, the “Huawei Defendants”) have filed
two motions relating to aspects of the June 10, 2019 Protective Order in the above-referenced
case – one motion regarding the designation of certain discovery material as “sensitive,” and
another addressing what discovery may be discussed with Huawei Technologies CFO Meng
Wanzhou. Both motions are now fully briefed.

      We respectfully request that the Court hear oral argument on these motions on July 23,
2020. We have consulted with the government attorneys, who are available on that date.

                                    Respectfully submitted,

          /s/ Thomas C. Green                     /s/ David Bitkower
          Thomas C. Green                        David Bitkower
          Mark D. Hopson                         Matthew S. Hellman
          Michael A. Levy                        JENNER & BLOCK LLP
          SIDLEY AUSTIN LLP                      1099 New York Avenue, NW
          1501 K Street, NW                      Suite 900
          Washington, DC 20005                   Washington, DC 20001
          Tel.: 202-736-8069                     Tel: 202-639-6048
          Email: tcgreen@sidley.com              Email: dbitkower@jenner.com


       Counsel for Defendants Huawei Technologies Co., Ltd., Huawei Device USA Inc.,
                  Huawei Device Co., Ltd., and Futurewei Technologies, Inc.


cc:    Clerk of the Court (AMD) (by ECF)
       Government counsel (by email and ECF)
